Littleton, Judge,
delivered the opinion of the court.
Upon a stipulation of facts filed by the parties with reference to certain items of gratuitous expenditures by defendant-on behalf of plaintiff bands, which expenditures are disclosed in an accounting report of the Comptroller General-filed as evidence herein, the court has made additional find*457ings with reference to offsets, as required by the jurisdictional act, to the extent necessary by reason of the finding and decision of March 2, 1942, that defendant owed plaintiff bands the sum of $10,804.17.
The parties hereto stipulate and agree and the court now holds that in the event of further litigation between the parties, either in this, suit or under the present or a similar jurisdictional act, the finding of the specific amounts of offsets herein, totaling $10,816.48, shall not operate for or against the assertion by defendant, as proper offsets against any judgment recovered 'by plaintiff bands, of other items of disbursement, including expenditures of the same kind or quality as those set forth in the finding herein, made by defendant for the benefit of the plaintiff bands.
The total of the specific offsets found herein to be proper offsets under the terms of the jurisdictional act exceed the amount which the court has found to be due plaintiff bands by defendant. Plaintiffs are, therefore, not entitled to a judgment against the defendant and the petition is dismissed. It is so ordered.
1 Madden, Judge; Whitaker, Judge; and Whaley, Chief Justice, concur.
Jones, Judge, took no part in the decision of this case.